856 F.2d 194
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Eddie Paul HARRIS, Plaintiff-Appellant,v.Edith COX, Defendant-Appellee.
No. 88-5232.
United States Court of Appeals, Sixth Circuit.
Aug. 18, 1988.

1
Before KENNEDY and WELLFORD, Circuit Judges, and HERMAN J. WEBER, District Judge.*

ORDER

2
This pro se Kentucky state prisoner appeals the district court's judgment dismissing his 42 U.S.C. Sec. 1983 civil rights complaint pursuant to 28 U.S.C. Sec. 1915(d).  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Seeking monetary damages, injunctive relief and other such relief as may be appropriate, plaintiff sued a state court official alleging that the official deprived him of procedural due process by entering an inaccurate and enhanced statement of his criminal conviction on the certified copy of his judgment of conviction delivered to the Kentucky State Penitentiary.  The district court dismissed plaintiff's action because the state provides an adequate remedy to redress the wrong alleged by plaintiff.


4
Upon review, we conclude that the complaint was properly dismissed for the reasons stated by the magistrate as adopted by the district court.  An adequate state remedy exists to redress plaintiff's alleged wrong via Ky. Civil Rule 60.01.  Plaintiff, therefore, failed to state a claim for a violation of his procedural due process rights.   See Hudson v. Palmer, 468 U.S. 517, 531-33 (1984);  Joyce v. Mavromatis, 783 F.2d 56, 57 (6th Cir.1986).


5
Accordingly, we affirm the judgment of the district court.  Rule 9(b)(5), Rules of the Sixth Circuit.  Plaintiff's motion for counsel is denied.



*
 The Honorable Herman J. Weber, U.S. District Judge for the Southern District of Ohio, sitting by designation